Exhibit 99.4 STERLING CONSTRUCTION COMPANY, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA The following unaudited pro forma condensed combined financial information gives effect to the acquisition of a 91.67% interest in Road and Highway Builders, LLC ( "RHB") by Sterling Construction Company, Inc. ("SCC"), accounted for as a business combination using the purchase method of accounting. The preliminary allocation of the purchase price used in the unaudited pro forma condensed combined financialinformation is based on management’s preliminary valuation. The estimates and assumptions are subject to change upon the finalization of valuations, which are contingent upon final appraisals of plant and equipment, identifiable intangible assets, adjustments to contract-related and other accounts and the results of operations in October 2007. Revisions to the preliminary purchase price allocation could result in significant deviations from the accompanying pro forma information. The pro forma condensed combined statements of income reflect the acquisition of RHB as if it occurred on January 1, 2006. The historical results of operations included in the unaudited pro forma condensed combined statement of income for the fiscal year ended December 31, 2006 were derived from the audited financial statements of SCC and RHB. For SCC, this information was derived from its annual report on Form 10-K filed with the Securities and Exchange Commission on March 16, 2007, which is incorporated into this Form 8-K/A by reference. For RHB, this information is included elsewhere in this Form 8-K/A. The historical results of operations included in the unaudited pro forma condensed combined statement of income for the nine months ended September 30, 2007 were derived from the unaudited financial statements of each entity. For SCC, this information was derived from its quarterly report on Form 10-Q filed with the Securities and Exchange Commission on November 9, 2007, which is incorporated into this Form 8-K/A by reference.For RHB, this information is included elsewhere in this Form 8-K/A. The pro forma condensed combined balance sheet reflects the acquisition of RHB as if it occurred on September 30, 2007. The historical balance sheets of SCC and RHB included in the unaudited pro forma condensed combined balance sheet were derived from the unaudited financial statements of each entity. For SCC, this information was derived from its quarterly report on Form 10-Q filed with the Securities and Exchange Commission on November 9, 2007. For RHB, this information is included elsewhere in this Form 8-K/A. This unaudited pro forma condensed combined financial information has been prepared by SCC management for illustrative purposes only. The unaudited pro forma condensed combined financial information isnot intended to represent or be indicative of the financial position or results of operations in future periods or the results that actually would have been realized had SCC and RHB been a combined company during the specified periods. Additionally, classifications of certain financial accounts of the acquired company may differ from those of SCC. The unaudited pro forma condensed combined financial information reflects the acquisition of the interest in RHB, which was financed with a combination of proceeds from the sale of short-term investments, borrowings under SCC’s new credit facility and 40,702 shares of common stock issued in the acquisition. SCC is evaluating the option of a public offering of common stock to repay its credit facility borrowings, which is not reflected in the pro forma results. The unaudited pro forma condensed combined financial information, including the notes thereto, is qualified in its entirety by reference to, and should be read in conjunction with, the historical financial statements and the notes thereto of RHB included elsewhere in this Form 8-K/A and in SCC ’s Form 10-K filed with the Securities Exchange Commission on March 16, 2007 and Form 10-Q filed with the Securities and Exchange Commission on November 9, 2007. STERLING CONSTRUCTION COMPANY, INC. Unaudited Pro Forma Condensed Combined Balance Sheet At September 30, 2007 Sterling Construction Company, Inc. Road and Highway Builders,LLC Pro Forma Adjustments Pro Forma Combined (Amounts in thousands) Current Assets Cash $ 14,894 $ 0 $ 9,030 (a)(b)(d)(e)(f) $ 23,924 Short-term investments 32,630 0 (32,630 ) (e) 0 Contract receivables, including retention 52,498 5,434 57,932 Costs and estimated earnings in excess of billings on uncompleted contracts 7,247 553 7,800 Inventories 1,047 449 1,496 Due from related party 0 12,000 (12,000 ) (a) 0 Deferred tax asset 1,038 0 1,038 Other current assets 1,968 237 2,205 Total Current Assets 111,322 18,673 (35,600 ) 94,395 Property and Equipment 88,009 17,712 (566 ) (c)(g) 105,155 Less:Accumulated depreciation (25,619 ) (6,719 ) 44 (c) (32,294 ) 62,390 10,993 (522 ) 72,861 Investment in RHB 0 0 0 (f)(g) 0 Goodwill 12,735 0 42,252 (g) 54,987 Other assets 660 0 660 Total Assets $ 187,107 $ 29,666 $ 6,130 $ 222,903 Current Liabilities Excess of outstanding checks over bank balance $ 0 $ 1,756 $ $ 1,756 Current maturities of long term debt 123 67 190 Accounts payable 22,257 5,886 28,143 Billings in excess of costs and estimated earnings on uncompleted contracts 21,979 3,035 25,014 Accrued expenses 7,272 666 7,938 Total Current Liabilities 51,631 11,410 63,041 Long term debt, less current maturities 30,566 101 (22,400 ) (d) 53,067 Deferred tax liability 2,975 0 2,975 Minority interest in RHB 0 0 (885 ) (g) 885 Total Liabilities 85,172 11,511 (23,285 ) 119,968 Equity Common stock 110 0 (1 ) (g) 111 Additional paid-in capital 115,821 0 (999 ) (g) 116,820 Accumulated deficit (13,996 ) 0 (13,996 ) Members' equity 0 18,155 18,155 (b)(c)(g) 0 Total Equity 101,935 18,155 17,155 102,935 Total Liabilities and Equity $ 187,107 $ 29,666 $ (6,130 ) $ 222,903 Page 2 STERLING CONSTRUCTION COMPANY, INC. Unaudited Pro Forma Condensed Combined Balance Sheet Pro Forma Entries and Explanatory Notes At September 30, 2007 Amounts in thousands Pro Forma Entries (a) Collection in October 2007 of receivable due from Fisher Sand & Gravel, a related party of RHB Cash $ 12,000 Due from related party (12,000 ) (b) October 2007 cash distributions to Members of RHB Members' equity $ 6,000 Cash (6,000 ) (c) October 2007 distribution of land and buildings to Members of RHB Accumulated depreciation $ 44 Property and equipment (1,566 ) Members' equity 1,522 (d) Cash borrowed under new credit facility to purchase RHB Cash $ 22,400 Long-term debt (22,400 ) (e) Liquidation of investments to fund a portion of the purchase price of RHB Cash $ 32,630 Short-term investments (32,630 ) (f) Cash and common stock paid to purchase investment in RHB Investment in RHB $ 53,000 Cash (52,000 ) Common stock (1 ) Additional paid-in capital (999 ) (g) Entries in consolidation to reflect goodwill, step-up in basis of property and equipment and minority interest in RHB Goodwill $ 42,252 Property and equipment 1,000 Members' equity 10,633 Investment in RHB (53,000 ) Minority interest in RHB (cost basis) (885 ) Summary of Purchase Price and Pro Forma Preliminary Allocation of Purchase Price Summary of Purchase Price — Cash borrowed under new credit facility $ 22,400 Issuance of common stock 1,000 Cash from sale of short-term investments 29,600 Total purchase price $ 53,000 Pro Forma Preliminary Allocation of Purchase Price — Working capital $ 1,263 Property and equipment 10,471 Long-term debt, less current maturities (101 ) Goodwill 42,252 Minority interest (885 ) Total preliminary purchase price allocation $ 53,000 Page 3 STERLING CONSTRUCTION COMPANY, INC. Unaudited Pro Forma Condensed Combined Statements of Income Year Ended December 31, 2006 Nine Months Ended September 30, 2007 Sterling Construction Company, Inc. Road and Highway Builders, LLC Pro Forma Adjustments Pro Forma Combined Sterling Construction Company, Inc. Road and Highway Builders, LLC Pro Forma Adjustments Pro Forma Combined (Amounts in thousands, except per share amounts) Statement of Operations Data: Revenues $ 249,348 $ 37,163 $ $ 286,511 $ 217,877 $ 64,920 $ $ 282,797 Costs of earned contract revenues 220,801 31,467 252,268 196,284 44,115 240,399 Gross profit 28,547 5,696 34,243 21,593 20,805 42,398 General and administrative expenses (10,825 ) (462 ) (11,287 ) (8,725 ) (399 ) (9,124 ) Other operating income 276 549 825 433 0 433 Operating income 17,998 5,783 23,781 13,301 20,406 33,707 Other income Interest income 1,426 487 (1,426 ) (c) 487 1,421 471 (1,421 ) (c) 471 Gain on sale of land & buildings 0 0 0 0 90 90 Interest expense (220 ) (52 ) (1,792 ) (a) (2,064 ) (55 ) (70 ) (1,344 ) (a) (1,469 ) Income from continuing operations before minority interest and income taxes 19,204 6,219 (3,218 ) 22,205 14,667 20,897 (2,765 ) 32,799 Minority interest 0 0 (518 ) (d) (518 ) 0 0 (1,734 ) (d) (1,734 ) Income from continuing operations before income taxes 19,204 6,219 (3,736 ) 21,687 14,667 20,897 (4,499 ) 31,065 Income tax expense (6,566 ) 0 (844 ) (a)(b)(c) (7,410 ) (4,890 ) 0 (5,575 ) (a)(b)(c) (10,465 ) Net income from continuing operations 12,638 6,219 (4,580 ) 14,277 9,777 20,897 (10,074 ) 20,600 Income (loss) from discontinued operations, net 682 0 682 (25 ) 0 (25 ) Net income $ 13,320 $ 6,219 $ (4,580 ) $ 14,959 $ 9,752 $ 20,897 $ (10,074 ) $ 20,575 Basic Income per share: Continuing operations $ 1.19 $ 1.34 $ 0.89 $ 1.87 Discontinued operations 0.06 0.06 0.00 0.00 Net income per share $ 1.25 $ 1.40 $ 0.89 $ 1.87 Weighted average number of shares outstanding used in computing basic per share amounts 10,583 10,623 10,962 11,002 Diluted Income per share: Continuing operations $ 1.08 $ 1.21 $ 0.83 $ 1.74 Discontinued operations 0.06 0.06 0.00 0.00 Net income per share $ 1.14 $ 1.27 $ 0.83 $ 1.74 Weighted average number of shares outstanding used in computing diluted per share amounts 11,714 11,754 11,765 11,805 Page 4 STERLING CONSTRUCTION COMPANY, INC. Unaudited Pro Forma Condensed Combined Statements of Income Pro Forma Entries and Explanatory Notes Year Ended December 31, 2006 Nine Months Ended September 30, 2007 Pro Forma Entries (1) (Amounts in thousands) (a) Interest expense at 8 percent per annum on funds borrowed to purchase interest in RHB Retained earnings $ (1,183 ) $ (887 ) Interest expense (2) 1,792 1,344 Income tax expense (609 ) (457 ) (b) Income taxes on RHB's income Retained earnings $ (1,938 ) $ (6,515 ) Income tax expense 1,938 6,515 (c) Reduction in interest income for investments used in purchase of RHB Interest income (2) $ 1,426 $ 1,421 Income tax expense (485 ) (483 ) Retained earnings (941 ) (938 ) (d) Minority interest in income of RHB Minority interest - income statement $ 518 $ 1,344 Minority interest - balance sheet (518 ) (1,344 ) Explanatory Notes (1) No depreciation expense on the step-up in basis of property and equipment has been reflected in the pro forma condensed combined statements of income as any such expense would be an additional cost of contract revenues and, on the percentage-of-completion method of accounting, would increase revenues by approximately the increase in costs plus the gross profit thereon. As the amount of such depreciation on an annual basis, based on preliminary valuations and increase in revenues, would be approximately $200,000 each, the effect onthe pro forma combined results of operations would be immaterial for the periods presented. (2) A change of 1/8 percent in the per annum interest rate based on pro forma borrowings for the acquisition of RHB would change annual interest expense by $28,000. Page 5
